SEVERANCE AGREEMENT

September 3, 2002

Mr. William S. Medve
Executive Vice President, Chief Financial Officer & Treasurer
AlphaNet Solutions, Inc.
7 Ridgedale Avenue
Cedar Knolls, New Jersey 07927

Dear Bill:

By Unanimous Written Consent dated September 3, 2002, the Board of Directors of
AlphaNet Solutions, Inc., a New Jersey corporation (hereinafter, the “Company”),
approved the issuance to William S. Medve (hereinafter referred to as “ you ” or
“Executive”) of this Severance Agreement, detailing your rights and the
Company’s obligations to you in the event of the involuntary termination of your
employment with the Company for reasons other than (a) “Cause” (as defined
below), (b) “Good Reason” (as defined below), or (c) in connection with a Change
in Control (as defined below). In the event your employment with the Company is
voluntarily or involuntarily terminated as a result of a “Change-of-Control,” as
defined in the Change-of-Control Agreement dated September 3, 2002 by and
between the Company and yourself (the “Change-of-Control Agreement”), the
Change-of-Control Agreement shall apply and this Severance Agreement shall be
null and void.

In consideration of your continued service to the Company, in the event your
employment is terminated (a) involuntarily by the Company at any time for
reasons other than Cause or (b) by your resignation or other withdrawal from
employment with Good Reason (as defined below), the Company shall, subject to
your execution of a Severance and Release Agreement in form and substance
reasonably satisfactory to the Company, (i) continue to pay your then-current
base salary (including your then-current monthly car allowance or equivalent)
for a period of one (1) year from the date of termination (the “Salary
Continuation Period”); and (ii) pay you immediately on the date of termination a
lump sum equal to your earned pro rata performance bonus for the then-current
fiscal year. For purposes of this Agreement, your earned pro rata performance
bonus will be computed as of the date of termination of employment; provided,
however, if such date is within thirty (30) days of the close of a fiscal
quarter, your performance bonus will be computed as of the close of such
quarter; provided, further, if the date of termination of employment is more
than thirty (30) days prior to the close of a fiscal quarter, your performance
bonus will be computed as of the close of the immediately preceding fiscal
quarter.

The aforementioned salary continuation payments will be made in twenty-six (26)
equal biweekly installments in the normal payroll cycle and shall include
payment to you of all vacation pay earned and unused as of the date of
termination. In addition, during the Salary Continuation Period, the Company
shall continue to include you in the Company’s medical, dental, life and
disability insurance plans on the same basis as those benefits are provided to
active employees.

For and in consideration of the aforementioned salary continuation payments, you
agree that, during the Salary Continuation Period, you shall not within the
Restricted Territory, as hereinafter defined, directly or indirectly, as an
owner, principal, agent, servant, representative or employee, or as a member of
a partnership or as an officer, director or stockholder of any corporation or
limited liability corporation, or in any manner whatsoever, solicit, service,
have contact with or divert any entity which is, or was during the immediate one
(1) year period prior the date of termination of your employment with the
Company, a customer of the Company; provided, however, nothing contained herein
shall prohibit you from being employed by any such entity in a
non-revenue-generating capacity following the termination of your employment
with the Company. In addition, during the Salary Continuation Period, you agree
to comply with all provisions of the Confidentiality/Non-Solicitation Agreement
executed by and between the Company and yourself on April 12, 2000. The
“Restricted Territory” shall mean the geographic area commonly known as the New
York-New Jersey-Philadelphia corridor, including the five boroughs of New York
City, the entire State of New Jersey, Philadelphia and the County of Montgomery
in Pennsylvania.

For purposes of this Agreement, the following terms will have the meanings
ascribed to them below:

“Change-of-Control” shall be deemed to have occurred when: (a) there is a
dissolution or liquidation of the Company; (b) there is a merger or
consolidation in which the Company is not the surviving corporation (other than
a merger or consolidation with a wholly-owned subsidiary, a reincorporation of
the Company in a different jurisdiction, or other transaction in which there is
no substantial change in the stockholders of the Company or their relative stock
holdings; (c) there is a merger in which the Company is the surviving
corporation but after which the stockholders of the Company (other than any
stockholder which merges (or which owns or controls another corporation which
merges) with the Company in such merger) own less than 50% of the shares or
other equity interests in the Company; (d) there is a sale of substantially all
of the assets of the Company; (e) there is an acquisition, sale or transfer of a
majority of the outstanding shares of the Company by tender offer or similar
transaction; (f) a new or existing shareholder who may be a member of management
or an affiliate obtains unilateral control, directly or indirectly, of the
Company or its Board of Directors, whether alone or in concert with others; (g)
a new shareholder or group of shareholders not including current management or
affiliates obtains unilateral control, directly or indirectly, of the Company or
its Board of Directors; (h) there is an involuntary change in the composition,
as of the effective date of this Agreement, of more than thirty-three percent
(33%) of the Board of Directors of the Company; or (i) any person, entity or
combination thereof controls, individually or collectively through ownership,
assignment, voting proxy or the like, fifty (50) or more percent of the
outstanding voting shares ordinarily having the right to vote for the election
of the directors of the Company or the combined voting power thereof.

“Cause” shall mean (i) conviction of, or the pleading of guilty or nolo
contendere as to, any crime (whether or not involving the Company) constituting
a felony in the jurisdiction involved; (ii) engaging in any substantiated act
involving moral turpitude; (iii) gross neglect or misconduct in the performance
of Executive’s duties hereunder; (iv) willful failure or refusal to perform such
duties as may reasonably be delegated to Executive; or (v) material breach of
any provision of this Agreement by Executive; provided, however, that with
respect to clauses (iii), (iv) or (v), Executive shall have received written
notice from the Company setting forth the alleged act or failure to act
constituting “Cause” hereunder, and Executive shall not have cured such act or
refusal to act within 10 business days of his/her actual receipt of notice.

“Good Reason” shall mean the occurrence of any of the following: (i) any
material demotion in your position with the Company; (ii) any material
diminution in your salary, benefits and eligibility for bonus compensation,
taken as a whole; (iii) any material and substantive diminution in your duties
and responsibilities for the Company (other than your Unavailability as defined
below); or (iv) any reassignment of your duties to a principal place of
employment located more than thirty (30) miles from your principal place of
employment at the date of this letter agreement, provided that Executive has
given the Company written notice of the occurrence of (i), (ii), (iii) or (iv)
and provided that the Company does not, within thirty (30) days of such written
notice, return Executive to Executive’s status before the occurrence.

“Unavailability” shall mean that, as a result of Executive’s incapacity due to a
serious health (physical or mental) condition or as a result of Executive’s
unavailability for work for reason other than unexcused absence, Executive shall
have been absent from Executive’s duties on a full time basis for either (i) one
hundred twenty (120) days within any three hundred sixty-five (365) day period,
or (ii) ninety (90) consecutive days. In calculating said time periods, the
Company may include any time that Executive fails to perform Executive’s duties
hereunder as a result of incapacity due to a serious health (physical or mental)
condition as an absence for purposes of this agreement, even if such time is
also deemed and designated to be leave under the federal Family and Medical
Leave Act and the New Jersey Family Leave Act, which leave shall run
concurrently with any time period under this agreement, other insurance plans,
or under applicable state and federal disability programs. Executive further
acknowledges and agrees that he is a “key” employee as defined under 29 C.F.R.
§825.217(c) and that her rights, if any, to reinstatement to his position are
thereby limited.

This Severance Agreement supersedes all prior understandings, written or oral,
by and between the Company and yourself concerning the subject matter hereof.

Please signify your acceptance of and agreement to the foregoing by signing in
the space provided below for this purpose.


Very truly yours,


RICHARD G. ERICKSON
President & CEO
(By Authority of the Board of Directors)


ALL OF THE FOREGOING IS
ACCEPTED AND AGREED TO
THIS 9TH  OF SEPTEMBER, 2002


WILLIAM S. MEDVE
——————————————
William S. Medve